17-cv-00007-GTS-ML Document 101-17 Filed 05/31/19 Page 1 of 6

Case 3

WY bORCSOT

£40} s6eg

 

 

 

 

sTa¢
z *g uar

seraererrgeennne
ee :

 

 

[aaa] RUeMLL,

Mio
ysjueds 9 sad paddis Auury,

 

SIVA
UON

 

 

 

 

EN

 

Tenens

 

 

 

 

“BINGNY SU Uy AILYO 03
SUWICo OL papanp ‘spoied pauayoys
“pao! SPM Y pug Joop ary pala

 

ssp SY “SYR, SOM SU Payenlpul WuasulA W/o SUSPIOUY
pajuswnsod Panpayas “JOU PIP pue souepNS of Juam MIWA
paddrs / qn ay ples ‘g pouad ssep Bq Woy quent von} OT

 

 

 

 

   

 

 

Wa ssinu 07 08 o] pea JusOMS
"AWOL UBLA |JEU 6} PaxjeMm pue

“eM Bulpeay Jou

{ssy7osns) IPM [88 4,UPIP By Pres Juepnys m/o
UIOVA 4n0 aq PINOM JUASLIA
FTOz ~ Wy CAIIBY 3eU5 PUB Tete) OLR Sem SY Jeu} | Sqvapauy
‘61 10 SS219 wrod HUIARS pal[ed Sdloa jeu Guno, ‘say MIOVA
ugisuadsns T [BAS] Juenty 3d PINCUS JUBpN]s pies Jeyey Wem | UO} Ot

 

 

 

 

 

 

 

 

 

 

 

   

 

“aouepin6

BWOJaq HS JOj Jayses} o7 Wl Modal 07
PSIAID 3 IUBPNIS “EZ/OT Aep 1eLyo |
ay} Jnoge suns Jou pug souEpING

uj Buraq pasequuewas Juapms wo
“IPPUD}ES SOUTIEL! “SW Se

 

882{9 IPM Se U-UBIS parxpeyp oym Alejaunes | syuepouy
painpsyas paueping uy axods “aowo sasinn IOWA
padding /anp Uses JOU ays saqUasge US JON UuoN] OT

 

  

 

 

 

 

 

 

 

 

 

 

 

JOIARLag
azelidorddeur

 

 

 

 

 

 

 

wasiwueid J ‘ujeie

uaddey sii) ya] 18A0N, [JIM JUaDUIA,

a SUOAUE NY 0} AQ J8Aa JUpINOAA,,
3H “SAndNISIp sem JoWeyad ayy
Spueysuapun pue ADojode ve sjoim
8H We seq weded Suz mauuy Asn
qWepnys ayy 0} paziSojade quacuy, ajo
“ssap JO pue 3I

3@ sGuryy Buymosyy useq asey Ady
SYUWpPe JUBQUIA “SILA JO JeYysdeus OspiA
2 Gupjey passmosyp JUapnys sauyjous
PUa BH “Wuepnys teiqoue yz weded Jo
S112q Buymaiu) uy payedioqued quaauy,,

 

 

 

 

C6 eggs “epuig

‘qT 2eq pue zToz “Tt deg usemjag
eyo JusoUIA foreds seepaot

isazRg yuSpouy

 

 

 

 

 

 

 

 

 
17-cv-00007-GTS-ML Document 101-17 Filed 05/31/19 Page 2 of 6

Case 3

WY pO-¢S-01

 

 

 

 

£402 a6eg

 

 

 

 

 

 

 

 

gloz ‘gt 29d

 

  

jes Guyaral ON “payed ssejo
BAQUS 10) SS2/9 Uy UIeWeYy saAqBIp
BARB SONNY ¥ “OS OP Co} senuguca
J30H0 URU) stow! LieLpes3 oun

 

 

 

 

 

  

 

 

 

  

 

Aq) Aiea SaR9] 0] JOD po} used set uossinued
BILLA “LOISsIad O/m sucjseane ¢ UO JROUTM
SsyDsts) AQBS SPINUIW f-£ SSER ye] Sey SULLA $s2D YS Tea
side | stoz - Wy “Anappy AICISHH SN “ysiEug ‘udisea ag ST/S/CT MY9 BISOUNY W | SMEPPUT
te t 20 S52) Woy "s't’9 SEISP) = YIQVA
YX aeq 23d T uosuedsns poued st/e/zt faouesqe pasnoxsun | z eA] quem LID asuayo sas - sdn ayum adiginwu uoN!] Ty ts stozfea/zt | 769sz
“ODN aly Jeeu Guyaq pausn "|
OY JAYE) alUUlA 0} payvasaid sem
Oujssiw a2am sluay ajep/swin 21g 7e
SON] Sug UL SEM STUUIA Jeu) S2uepiAg .
~(Bupyred sores 10) peareses} 307
anBes] OPI Jo INS Aes 0} psypap _ Stfoe/tt
SEM O[UUA “6T/TT uo Buipuad sem m/> psapny y (euewes UO paingdes 1
UORRTaI/e2 Ue Maula] @Y payers sruutp, J3pusyo) 307] snBesq smq up yong
‘Oz/TT uo souesequod Bunp us Sly WOdL Usye] Stusq] SuiAey psoder | suepiout
pajusuimeg | “Aqsouue Aue pavep SULA “ST/TT Joleyag quepMS “siuepms 7 useMeq MIVA
Z) Uo siojegsiuiuipe Aq Oo] uayods vaya, | aiepidouddeuy 1D FIyWeo a[qissod payode, seypeaL YON | TT Tg | stoz/et/Tl} spssz

 

  

  

 

 

 

 

VS000408

 

  

 

 

  

 

 

 

 

|

 

Bursnduwe>

soles
Syepidaiddeur

 

 

sea

mio

“wun Aexyaoy

4004 aig BuLing Ajsaissasd6e BujAeid
SBM IUSDUIA S88) J Uy "Woonse!
shag diy) Ul ayy Joop je] e

Oyu! JUAPNIs JaYJOU paysnd yusoU]A

SqUapPuy
ICWA
uoN

 

 

 

tit,

   

Pe,

 

 

 

 

 

 

 

 

6667 AER ep pe

 

VOISSILUAd
qnoeu

 

 

SSE[D U9]

 

 

bata

 

  

Mp

“pall oy 82 am Se

‘oul oy Gupeads usym apn sem aq
“SHULL 1]8q SUR Sudsag [ey ayy uy Uses
Uae SEY SY SUN YSU BY3 JOU SI SIL
“SUUN] Pug Jaye paddoys Ayeuy Suias
dan] 9H “days 07 shoq By} 2 PIV T
“sJuBWeoUNOUUR SuLNnp sem siuy “jou
Pip sushoy-suosseys ‘su “Apes 06

AWSpouy
YIGVA

 

STO “ST 2eq pue ZT0z “T deg ueemjeg :sezeq Juepioury
quaoul, ‘o1eds LELPOOT

JRE

    

 

STOt/£0/S0

 

 

 

see peebn ass

 

 

 

 

stoe‘2e/eo

   

 

 

 

 
17-cv-00007-GTS-ML Document 101-17 Filed 05/31/19 Page 3 of 6

Case 3

 

 

 

 

 

 

 

 

 

WY FO!ZS0T £40 ¢ sBeg
(ssyv1osns) -
IQA
9t0Z | STOZ “Wy ‘Aapy
Wt ‘6r 40 SSD Wolf JQIABY ESQ
T qa4 qed uosusdsns syendoaddeuy 1S)
tssyiosns)
UIVA
9Toe | 9TOz “wy ‘AlpyY
ee ‘EL Jo ssa) wos
¢ 4 {Gad uojsuadsng gz)

 
  

 

 

 

 

 

€ [Sa8"] ue

 

AlNyaauey ues abeqieB suy uy
} Mau] pue samo} teded Jo you afzey
2 dn paysid ay wool acy Butagey sem
ay Sy ‘ssed fat, pauBls  quepms
Jayjoue YIM euuad “Iq 83S 0) SAge]
O] PaYSE Ustp BH |, Wlasuos NA Jo
SUON, S2m 3 Stu PO} ayy “faleuy sem
3Y Asien 03) UgiM Jeu: saey 0} pawyle)p
sy UoSsred 319 WOU sjoU B pasu
POM J LW fo} I “ssep Buyinp sz/t
uo Wiebe S1UUIA Ulm syods T ‘pousd
FRY] BIUUIA BSS PRY LeUSN “sayyO
S,/PdDupY WSsy pur sd1N0 sjedoung
243 tAIM Bupays Aq dn pamoray

T , "2 ynoqe ples pey Jayseay e
Hunpawos,, 0) spreGez ul ,suoswuas,
UM GuysaWw Used pay ay] ui pjOI

3H “polled uyy 9g sg LaeNged Aemyey
BU UE uiy Unim eyods 7 ‘2z/t Agpyd
UO Ss2> 0) SWO 07 Dayle) SULA,

 

 

 

  

 

VS000409

 

 

 

 

 

 

 

 

666T Sa?

 

seyepyig

 

 

{ssyiosns)
MIdvA

~ Wy “AWARDY
10 sser) Woy
Losuadsns

 
  

“OME Daylem $e UIRSIG
Si Japun Buyquinw sem aly ‘pazgjua
pey oy Sidop uj YSnoig saga] Oy
suoTn.gasun peyeedal Au pepreBeusip
ue sueisdn ye Oo} panyyguas gUwiA
Seaweym ‘SuIplng aly pape pue
PeUSIs! SIUBPMYS JeLQO SUL “suaoD
jood SU} 1S]us 0} pamoye jou sem
Asun Jeu} (sivapnis Jayjo ¢ auy pur)
SIUUIA PIO] [ SRWING “UW OT /9/T

Woneuipszoqnsuy
/ padsaistg

$8 1

 

“SyUBpPNYs seuyO z Aq Ur Ta] ‘s100q
Joog Suyewy sweyng wy “9T/9/T

yoneiolA, Maes

912

 

 

‘Buds 2 9) aouszayes

UL $1 8] SU Paye2/pul JuBIuyA m/o
*Aisnojaaid qwapnys

SU] WIM Sanss] Pey sey JUsSUIA,
WdIp euudd s|

ouq an “q Apog @ Guryoqes /uu7, spe
“pUSL sjuBpoys

aly 0] Buluayas quapnys 2 0] sfessaw

 

Buluaqeesy 2 PaKey JUSOUAST/TT/T
ie eT oa aie Te a r
: a
Coes,
Eo

 

'
i

   

 

JolAeuad
sjeudoiddeuy |

Chl
3 siaslaiia

puerAlpecedfae B an

 

QT/ZT/T WS Lasse)
“IW “Slz@p ssuayo eds ‘sdnaquim Z

 

   

 

9T0c ‘ST 29q pue zroz “tT dog usemqeg iseqeq quepiouy

PEYNW JUSIUA

foxadS £ELPO0T

 

 

 

 

 

 

   
17-cv-00007-GTS-ML Document 101-17 Filed 05/31/19 Page 4 of 6

Case 3

WY $0:7S°0T L107 abe

 

 

 
 

 

V¥S0004 10

9T0¢ ‘ST 29d
i
"SWOR 43990] 843 UW ShURGuojeq 21543 1
dn 3490) 0) pauiem aon suapnyg
“Obs ‘ogd) wsye, papoday qunowe :
BU} OF ASO 3OU “LUNY ua 74 DEY AUG
SIULA "BAISNPUOSU Sem UOHedNssAu| i |

u0D OYpPED q “uequng sy |

pure juspnys Jo unt eyeur ‘piom py Aes
*QUBWUWOD sme aye dnosd siy pue ‘
juepnys ayy suuep AUUIA , 8981 sem 3] . .
fa3j ‘pasnoor sem 7 JEUy SW Sroyjoq,
4,q0{03 Alu JO asneveq Ajuo, “asa s
stn, “Jasdn sem auul, *Beq squspnys
Jaqjoue Yfnowg Buied sem aiuuy,,
Fei Jet pes] Ad oO} peyoday Juapms
“WSO. JAXOO] BU} Ui JUSPOU Ue | qUapOuT

   
                

       

      

 

  
 

 

 

   

 

   

 
 

 

 

 

   

 

  

 

     

 

 

paylewnseg Jolaeyeg Wode1 OF pesnyai SsatgIm B pale IavA
quappur seHdouddeuy TO} suoquene sqy 07 3yGnog zene 2d UN | ZT ts STOZ/ET/OT
entree 3 iat el Titan bela platerate argue airy nay
vonusyaq “UOSSey PIONS Fad £TOZ-9T0T BBA
uonuaeEd jooups GOWNS MSU Ul Gay Sales jl juapnys
Jools sayy Jay onis/jnD Gey Woy ywens, Tr 910z/60/90 | azsor
dWy 4A
"Tis "Lele “ez/g
ooqUuaIed) Seq2p esau] ua Aiea {OoOuos Yaj sy os
jooyas sayy } [SAR] JUeNIL 6¢5 ‘na Pessaiis Used] Sey al pes AUUIA, TS $tToz/ez/so LBPgo¢
(sswiposns)
IOWA
~ wiv ‘Any ssen Mp
AQ SSBID LUCA] Panpayss "TEE
uoisuadsns paddiys /anp "OE/E “O@/e ‘ST/e sseqep Auer Tt TS 9to0n/est/ea

 

 

 

“Bunny Sy} Ul JUBpNys JeUjO
3Uy uM ebebue 02 jou sampanp usb
S\uepms Weg teT/e/E w/o uossey

D “Sjuapnis og pajeredas pue
PeUsAITIU! Saideng “St “ayo Buy
ysnid jou pip Aeyy ayecipuy sjuapnys

 

Wyog “WI paysnd s9yj0 ayy ayez/pU,
STOg toe S]Uapnys Wjog ‘powed yp Jo pus | syvepouy
& 6 Bupurey, JAO|Aeuag 3U} Je ‘SuUOWWUOD aU U) UoReouaye UIA

 

 

 

 

 

 

 

t 2B | sep J2q33/,

 

 

 

 

 

 

 

  

ayepdoiddeuy 1D "(eden ui pabebue syuspnys z “ON | TT st0z/ea/co

, , 9TOd ‘ST 98q pue zTOz “t deg uaemjeg iseqeg Jueppur
666 gee -Sepyig PRY WUIUIA “O1EdS LELPOOT

Wotoa yw suc ie Ust
17-cv-00007-GTS-ML Document 101-17 Filed 05/31/19 Page 5 of 6

Case 3

WY bO-CS‘0T

 

   

VS000411

 

 

 
 

 

 
   

   

 

 

 

 

£109 eBeg 9T0Z ‘ST 08q
‘uCHuUsysp f
JOOUDS JOYE JO SABD b UL YNSS2 ym
BSUBYO PEN “JOP JUOYy Suy Vi sou
molaA ty Useaqag wed Ajuc Ismu ‘
BY BUNA 03 pareldxa yaIppeT q
30| {els Ul payed ~ pT /OT
ot0z | 9toz aase “OT OCOL M/ 3IppeS q | sJuepIoUr
‘Oz Bunyed saaup sng uj payed - et/ot “JUEPNMS ORS 10) SHOISp Ssuayo sag MIVA .
PO § Susndure 4] Hels Wy payied~ c/o | Supped jeSayy “SUORBAIA Bupyed GON | 2 TS =| stoe/at/ol} = rrz9z
gtoz | 910z : “UGQUaTEd OOLpS Jayy paubisse | sjueppur
"St | 7g¢ uonuajaq Hue SLUIOY PREC wees | | _UIWA
t JOOYDs Jay Jens] Jens Leo PS o\susioy ‘Poued ule “ST/ET/OT WON | Tt TS «| StOC/ET/OT  Zzzoz

 

 

 

 

“wead pool 2 aagy

pure ‘ssed sig 736 yim aH ‘mou (dun
SSBq jess}usiq Aen ssiuutA Burpjoy
WaSq PRY RIPPED “sly "UOReNpeIs
40} q/pe.o pepeau sig ure

pue “AeinGs ssep ul aq oy ueyd e
Wo s] ay Ayryedoyy “pass ay sossep

   

 

 

 

BLA LUO Yom aly dn ayew IM alu, | quapoUT
910% | g¥07 Buyer, STS'OT Pue ST EOL M/A PRED | UlOWA ;
Tr __| ‘80 | ‘spo ed18,, Tater? zp 3d ‘6 Jed ‘saussqe pasnoxeury von] Zt TS |} 9taz/et/ea! egagz

 

 

 

   
  

“J90UDS |
tg JO INO PUe UL UBis 04 sunpadcid
BU} MOO) Pue ssed spunoJB

“Ho Ue je6 01 So,40 ay Bul cL awd
Jsnte ay aunjny ay urqjeug pauieydxe
Jqjegsiuupy sieded Aysjureya pue

*  JOIEM SIL 395 03 223 sty oj Ua au

       

 

  

 

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

     
   

 

 

 

    
  

 

 

 

 

. SWIER AUUIA {OT /¥ 1/6 w/o *BIPpeD
910Z UOISSIWWUag |. “SUOLULUG] Ul aq oO peubjsse | squeppur
“pT Pequewunnog JNO AA Sea 3H “powlad pug Burn apisino MIWA
das . . Wappuy yooyas Ya TTS “gaypen} @ Aq ‘uses Sem JUDIULA, YON | ZT TS 9702/60/60
Baie REP SN Seen ate eteecrn Ca ee eae
“SLUJB[D OF BA[SNPUOOUT ‘syuspnys
[RIBARS PAMAIAIAU 3q “SyebyssAyl
0 JUBM BHO, “IPP! “Sy
. Wim ayods quopnjs au er Buyer
asnoy Aw je oue sdos, yoda 0]
. BOYYO dy O}-BWUOD O] JUsprys weyzOUe
40} page Auur, ‘seidde mez om
STt0z AUUIA sem y] ods uepnis jeranas sivappuy
Te payuawnood AOR Yad ‘padewep sem “aqyfnep Aq jooyos YIQVA
PO qWeppuy aqepdosddeny 12 0} UBALIP ‘IE Jay papodss juaied oN Stoz/sz/ot | ea0zz
eT TUT pd as ere i Hfscatees z j lip fes tis fake lat ‘ Fated anna tl f i k y
a a Te
IR rt He tialeal f ! BH i
i i
ores DE i
ij et nu
ab ie ale

 

STOZ ‘ST 9eq pue ZLOz ‘T deg usamqag :seqeq quapiuy |
6667 eee OEP Ulla eyo qweour, ‘“o1reds Zespoort

    
 

   

 
17-cv-00007-GTS-ML Document 101-17 Filed 05/31/19 Page 6 of 6

Case 3

WY PO:ZS:0T

 

 

 

£499

Beg

 

 

mh

 

StOz “ST 2aq

 

 

 

 

 

  

 

“SIEM OT 205 624 Guppied 30 ssoy uy
Asad WM SsuaYO poy ‘ease Supued
F8AHP Sriq Ul Peyled « OT/OL/TT

Supyed jedayy

 

 

 

  

 

   

 

   

 

 

 

 

   

 

 

6661 Sas evepuing

 

 

selon

eal
oo

 
 

9TOZ “ST 99q pue eTOz “T deg useMgeg :sajed quepNOUr
EYOTA WUBOULA

ead he

    

forads £ELP~00T

 

d

“hema YW and of uefa un yay Oo] pey “waquiny suc a

I pue qh0 spe auoyd syy 06 any, Ssuapuaquyedns Joy nave suaout,

WOOd Bi ya] S[aI1Sq “sw Se UoOS “SBDAMIe 1O}USS 10} ueneqag

SY "BOWO di¥ SY] Ul no auayd yes sry : “uapuaquuedng pue

SARY 3 JOU $eM Bt SIULIA, pio} a(eI8q “Ous Yojpssunod jooyos fm paynsuc}

“SI ssep ie BAga] O} payse Guyeq idols oO] spaau spy ‘sIequeu

Jaye <AQueUD q +s Buppry,, HES SPUEMO} LOReUIpIoansu

2 @W pated St; pue ‘WoO! ary Jo Wayed squacui, inode

Saka] 0} Papasu sy J) WY parse vey) PaUJAIUOS Lue T “YNpuED Jo apos

7 "Sul Supow paye}s pue pasnsau ayy quapngs Sty GupelorA Zingoedsausip

o1oe sA@m@ 51 Nd 01 XZ WI payse y YOM, pue aje.ideuddeur que suctoe
0 g10z Ssonanoy dne26 Buying Apne, ospia e BurAerd SIH “SIU @yI{ sep qdnusip a] say SWWSPPUT
1 ne one JoNas SPM DU2 {ne suoud siy ey JusoUiA | uOneUpsognsut S$} SUBIUIA, “OT TOZT m/o YIppen q dICvA

iG a 404 Uayeqoig FE 42d Ute “OT/Ze7/TT “Wedd / padsaisiq sD]. sdn-squm € gtoz/ez/tt

 

  

 

 

VS000412
